ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Northrop Grumman Corporation                   )        ASBCA No. 59562
                                               )
Under Contract No. F33657-0l-C-4600 et al.     )

APPEARANCES FOR THE APPELLANT:                          Terry L. Albertson, Esq.
                                                        Stephen J. McBrady, Esq.
                                                         Crowell & Moring LLP
                                                         Washington DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Carol L. Matsunaga, Esq.
                                                         Senior Trial Attorney
                                                         Defense Contract Management Agency
                                                         Carson, CA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 September 2017



                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59562, Appeal of Northrop Grumman
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals